--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

«TYPE» STOCK OPTION AGREEMENT
OF
HOMELAND RESOURCES LTD.
A Nevada Corporation

THIS AGREEMENT is made between HOMELAND RESOURCES LTD., a Nevada corporation
(hereinafter referred to as the “Company”), and «NAME» (herein­after referred to
as the “Optionee”), «Position» of the Company, effective as of the «IssueDay»
day of «IssueMonth», «IssueYear» (the “Grant Date”).

1.            Options Granted.  The Company hereby grants the Optionee «Type»
stock options to purchase an aggregate of «SHARES» («NUMBEROPTIONS») shares of
the Company’s Common Stock exercisable at a price of «EXERCISEPRICE» per share
(the “Exercise Price”) for a term commencing on the effective date of this
Agreement and expiring at 5:00 pm (Pacific Time) on the «ExpireDay» day of
«ExpireMonth», «ExpireYear» (the “Expiration Date”), subject to termination as
set forth herein.  All options will be fully vested upon execution of this
Agreement.

2.            Time of Exercise of Option

The Optionee may exercise the option granted herein at any time after the
effective date of this Agreement until the date of termination of the option as
provided herein.

3.            Method of Exercise.  The options may be exercised by written
notice deliv­ered to the Company at its principal place of business, stating the
number of shares for which the option is being exer­cised. The notice must be
accompanied by a check or other methods of payment acceptable to the Plan
Administrator for the amount of the purchase price, and comply with all the
requirements of the Company’s «Plan», a copy of which has been provided to the
Optionee.

4.            Capital Adjustments.  The existence of the options shall not
affect in any way the right or power of the Company or its stockholders to: (1)
make or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company's capital structure or its business;  (2) enter
into any merger or consolidation; (3) issue any bonds, debentures, preferred or
prior preference stocks ahead of or affecting the common stock or the rights
thereof, (4) issue any securities convertible into any common stock, (5) issue
any rights, options, or warrants to purchase any common stock, (6) dissolve or
liquidate the Company, (7) sell or transfer all or any part of its assets or
business, or (8) take any other corporate act or proceedings, whether of a
similar character or otherwise.

5.            Adjustments for Reorganizations and Recapitalizations.  If there
shall, prior to the exercise of any of the options provided for by this
Agreement, be any stock dividend, stock split, spin-off, combination or exchange
of shares, recapitalization, merger, consolidation, distribution to stockholders
(other than a normal cash dividend) or other change in the Company’s corporate
or capital structure that results in (a) the Company’s outstanding shares of
common stock (or any securities exchanged therefore or received in their place)
being exchanged for a different number or kind of securities of the Company or
any other corporation, or (b) new, different or additional securities of the
Company or of any other corporation being received by the holders of shares of
the Company’s common stock, then there shall automatically be an adjustment in
either  the number of shares which may be purchased pursuant hereto, the type of
shares which may be purchased pursuant hereto or the price at which such shares
may be purchased, or any combination thereof, so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby.  The Company shall have the sole and exclusive power
to make such adjustments as it considers necessary and desirable.

6.            Transfer of the Options.  During the Optionee's lifetime, the
options shall be exercisable only by the Optionee. The options shall not be
transferable by the Optionee other than by the laws of descent and distribution
upon the Optionee's death. In the event of the Optionee's death during the term
of this Agreement, the Optionee's personal representatives may exercise any
portion of the options that remains vested and unexercised at the time of the
Optionee's death, provided that any such exercise must be made, 

--------------------------------------------------------------------------------

- 2 -

if at all, during the period within six (6) months after the Optionee's death,
and subject to the option termination date specified in Section 7.

7.            Changes in Control.

(a) Notwithstanding any other provision in this Agreement to the contrary, all
unvested options outstanding under this Agreement shall immediately vest and
become exercisable upon a Change in Control.


(b) “Change in Control” means any of the following events:


  (i) Approval by the stockholders of the Company of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power of
the voting securities of the Company, the surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;


  (ii) Approval by the stockholders of the Company of (i) a plan of complete
liquidation or dissolution of the company or (ii) a sale by the Company of all
of its property and assets pursuant to Section 78.565 of the Nevada Revised
Statutes (the “NRS”); or


  (iii) Any person or group of persons (as defined in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”)) together with its
affiliates, but excluding (i) the Company or any of its subsidiaries; (ii) any
employee benefit plan of the Company or (iii) a corporation or other entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(individually a “Person” and collectively, “Persons”) is or becomes, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the Company’s then
outstanding securities.

8.            Termination of Option.

(a) The Optionee’s right to exercise any options shall terminate on the earliest
of the following dates:


  (i) The Expiration Date;


  (ii) Subject to subsections (c) and (d) below, the date which is six (6)
months from the date on which the Optionee ceases to act as «Position» of the
Company or any subsidiary of the Company;


  (iii) In the event of the termination of the Optionee as «Position» of the
Company or any subsidiary of the Company as a result of a breach of the
Optionee’s obligations to the Company or any subsidiary of the Company, or as a
result of any dishonesty, fraud, misconduct, the unauthorized use or disclosure
of confidential information or trade secrets, or conviction or confession of a
crime punishable by law (except minor violations) (each of which being a
termination for “Cause”), the earliest date on which the Optionee is notified by
the Company of such termination; and


  (iv) The date which is six (6) months from the date of the Optionee’s death or
the date the Optionee is determined by the Company to be unable to perform his
or her duties as «Position» of the Company or any subsidiary of the Company as a
result of any mental or physical disability that is expected to result in death
or that is expected to last for a continuous period of twelve (12) months or
more (the “Disability Determination Date”).


--------------------------------------------------------------------------------

- 3 -

(b) The Optionee’s right to exercise any options that have not vested and are
not exercisable shall terminate on the earliest of the following dates:


  (i) The date the Optionee ceases to act as «Position» of the Company or any
subsidiary of the Company;


  (ii) In the case of the termination of the Optionee as «Position» of the
Company or any subsidiary of the Company for Cause, on the earliest date on
which the Optionee is notified by the Company of such termination; and


  (iii) The date of the Optionee’s death or the Disability Determination Date,
as applicable.


(c) For purposes of this Section 8, the Optionee will be deemed not to have
ceased to act as «Position» of the Company or any subsidiary of the Company (the
“Original Position”) if the Optionee continues to act as an employee, officer,
director or consultant of the Company or a subsidiary of the Company in some
other capacity immediately upon ceasing to act in the Original Position.


(d) Also notwithstanding the forgoing, if the Optionee dies after he or she
ceases to be «Position» of the Company or any subsidiary of the Company for
reasons other than a termination for Cause or for disability in accordance with
the above, the Optionee’s right to exercise any options that have vested and are
exercisable on the date the Optionee ceases to be «Position» of the Company or
any subsidiary of the Company shall terminate on the earliest of the Expiration
Date and the date which is six (6) months after the date of death.

9.            Rights as Shareholder.  The Optionee will not be deemed to be a
holder of any shares pursuant to the exercise of these options until he or she
pays the option price and a stock certificate is de­livered to him or her for
those shares. No adjust­ment shall be made for dividends or other rights for
which the record date is prior to the date the stock certificate is de­livered.

10.          Integration with the Company’s Stock Option Plan.  All of the terms
and conditions of the Company’s «Plan», a copy of which has been provided to the
Optionee, are specifically made a part of this Agreement and shall control with
regard to the interpretation or construction of any provision that is
inconsistent herewith.  This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada.

11.          Withholding Taxes.  The Optionee authorizes the Company to withhold
from any payments due to the Optionee by the Company, whether pursuant to this
Agreement or otherwise, any amounts required to be withheld and remitted by the
Company on account of any income and employment taxes resulting from this
Agreement. 

12.          Miscellaneous.

  (a) Any notice required or permitted to be given under this Agreement shall be
in writing and may be delivered personally or by fax, or by prepaid registered
post addressed to the parties at such address of which notice may be given by
either of such parties. Any notice shall be deemed to have been received, if
personally delivered or by fax, on the date of delivery, and, if mailed as
aforesaid, then on the fifth business day after and excluding the day of
mailing.


  (b) This Agreement and the rights and obligations and relations of the parties
shall be governed by and construed in accordance with the laws of the State of
Nevada and the federal laws of the United States applicable therein (but without
giving effect to any conflict of laws rules). The parties agree that the courts
of the State of Nevada shall have jurisdiction to entertain any action or other
legal proceedings based on any provisions of this agreement. Each party attorns
to the jurisdiction of the courts of the State of Nevada.


--------------------------------------------------------------------------------

- 4 -

  (c) Time shall be of the essence of this agreement and of every part of it and
no extension or variation of this agreement shall operate as a waiver of this
provision.


  (d) This Agreement may be executed in one or more counterparts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
«IssueDay» day of «IssueMonth», «IssueYear».

HOMELAND RESOURCES LTD.     by its authorized signatory:                      
DAVID ST. JAMES,
Treasurer & Secretary    




OPTIONEE:                       SIGNATURE OF OPTIONEE           «NAME»     NAME
OF OPTIONEE                 ADDRESS           «NUMBEROPTIONS»     NUMBER OF
OPTIONS    


--------------------------------------------------------------------------------